DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Liberchuk (Reg. No. 40352) on September 22, 2021.

The application has been amended as follows: 
Please amend claim 1 by changing “on the basis” in line 24 to “on a basis”.
Pleas amend claim 9 by changing “at the same time” to “at a same time”.
Please amend claim 10 by changing “the basis of” in line 3 to “a basis of”.
Please amend claim 12 by changing “on the basis” in line 15 to “on a basis”.
Please amend claim 13 by changing “on the basis” in line 16 to “on a basis”. 


Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on September 2, 2021. 
Claims 1, 4, and 11-13 have been amended. 
Claims 2-3 and 14 are canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed September 2, 2021, with respect to claims 1, and 4-11 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities. 
Applicant’s arguments, see Pg. 6, filed September 2, 2021, with respect to claims 1 and 4-13 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. The Examiner’s amendment of claims 1, 9-10, and 12-13 have overcome the rejection. 
Applicant’s arguments, see Pgs. 7-10, filed September 2, 2021, with respect to claims 1 and 4-13 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 1, and 12-13, Applicant argues Chen and Schafer fail to disclose the first and second basis data sets being determined from different times and from different sets of data. Chen discloses that the calibration factors are determined from the photoelectric and Compton scattering data using least squares fitting in [0040]-[0042] and [0046] but fails to disclose generating the second basis data using the phase contrast image data, attenuation image data and the first basis data and generating the second basis data after the first basis data. Schafer teaches generating the second basis data utilizing the first basis data in Pg. 11, lines 15-35 but fails to disclose generating the first and second basis data at different times  However, Chen and Schafer fail to disclose generating the first basis data set on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location.
Allowable Subject Matter
Claims 1, and 4-13 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Chen (U.S. 2015/0103970) and Schafer (WO 2015/014677).
Regarding claim 1:
Chens discloses an apparatus for generating multi energy data from phase contrast imaging data, comprising: 
an input unit (Fig. 3B, 302 and 330); and
 a processing unit (Fig. 3B, 316); 
wherein, the input unit (Fig. 3B, 302 and 330) is configured to provide the processing unit with phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object ([0050], phase contrast data obtained);
 wherein, the input unit (Fig. 3B, 302 and 330) is configured to provide the processing unit with attenuation X-ray image data (Fig. 2, 204) of the region of interest of the object ([0050], dual energy attenuation data); 
wherein the processing unit (Fig. 3B, 316) is configured to generate multi energy data comprising two basis data sets (Fig. 2, 208, calibration factors derived); 
wherein the processing unit (Fig. 3B, 316) is configured to generate a first basis data set from the phase contrast X-ray image data ([0042]-[0043] and [0051],  second calibration factor or Compton effect generated), wherein the first basis data set comprises Compton data ( [0042]-[0043] and [0051], Compton effect), the Compton data corresponding to Compton scattering total attenuation coefficient data ( [0042]-[0043] and [0051], Compton attenuation);

Schafer teaches wherein generation of the second basis data set comprises utilization of the first basis data set (Pg. 11, lines 19-35, photo electric effect depends on Compton scatter), wherein the attenuation X-ray image data (Pg. 11, lines 19-34, total attenuation) is utilized with the Compton scattering total attenuation data (Pg. 11, lines 19-34, Compton scattering) to calculate the photoelectric total attenuation coefficient data (Pg. 11, lines 19-34, Compton scatter is used to calculate photoelectric effect). 
However, Chen and Schafer fail to teach wherein the processing unit is configured to generate a second basis data set from the phase contrast X-ray image data and the attenuation X-ray image data after the generation of the first basis set; and wherein the processing unit generates the first basis data set on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 4-11 are allowable by virtue of their dependency. 
Regarding claim 12:

providing phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object;
providing attenuation X-ray image data of the region of interest of the object (Fig. 2, phantom); 
generating a first basis data set  ([0042]-[0043] and [0051], second calibration factor or Compton effect generated) from the phase contrast X-ray image data ([0042]-[0043] and [0051],  second calibration factor or Compton effect generated), wherein the first basis data set comprises Compton data ( [0042]-[0043] and [0051], Compton effect), the Compton data corresponding to Compton scattering total attenuation coefficient data ( [0042]-[0043] and [0051], Compton attenuation); and 
generating a second basis data set ([0042]-[0043] and [0051], first calibration factor or photoelectric effect generated) from the phase contrast X-ray image data and the attenuation X-ray image data ([0051], first calibration factor generated from phase contrast and attenuation data), wherein the second basis data set comprises Photoelectric data ( [0042]-[0043] and [0051], photoelectric effect), the Photoelectric data corresponding to Photoelectric total attenuation coefficient data ( [0042]-[0043] and [0051], photoelectric attenuation).
Schafer teaches comprises utilizing the first basis data set (Pg. 11, lines 19-35, photo electric effect depends on Compton scatter), wherein the attenuation X-ray image data (Pg. 11, lines 19-34, total attenuation) is utilized with the Compton scattering total attenuation data (Pg. 11, lines 19-34, Compton scattering) to calculate the photoelectric total attenuation coefficient data (Pg. 11, lines 19-34, Compton scatter is used to calculate photoelectric effect). 

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Regarding claim 13:
Chen discloses a computer program element ([0065], workstation) embedded in a non-transitory computer readable medium ([0065], workstation) for controlling an apparatus, which when executed by a processor is configured to carry out the method comprising:
providing phase contrast X-ray image data (Fig. 2, 202) of a region of interest of an object;
providing attenuation X-ray image data of the region of interest of the object (Fig. 2, phantom); 
generating a first basis data set  ([0042]-[0043] and [0051], second calibration factor or Compton effect generated) from the phase contrast X-ray image data ([0042]-[0043] and [0051],  second calibration factor or Compton effect generated), wherein the first basis data set comprises Compton data ( [0042]-[0043] and [0051], Compton effect), the Compton data corresponding to Compton scattering total attenuation coefficient data ( [0042]-[0043] and [0051], Compton attenuation); and 

Schafer teaches comprises utilizing the first basis data set (Pg. 11, lines 19-35, photo electric effect depends on Compton scatter), wherein the attenuation X-ray image data (Pg. 11, lines 19-34, total attenuation) is utilized with the Compton scattering total attenuation data (Pg. 11, lines 19-34, Compton scattering) to calculate the photoelectric total attenuation coefficient data (Pg. 11, lines 19-34, Compton scatter is used to calculate photoelectric effect). 
However, Chen and Schafer fails to teach generating a second basis data set from the phase contrast X-ray image data and the attenuation X-ray image data after the generation of the first basis data set; and wherein the first basis data set is generated on a basis that the phase contrast X-ray image data at an image location is proportional to the first basis data set at the image location 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884